Exhibit 10.33

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this day of
            , 20            (the “Grant Date”) by and between Clear Channel
Outdoor Holdings, Inc., a Delaware corporation (the “Company”), and
            (the “Optionee”), evidences the grant by the Company of an Option to
purchase a certain number of shares of the Company’s Class A common stock, $.01
par value (the “Common Stock”) to the Optionee on such date and the Optionee’s
acceptance of this Option (as defined below) in accordance with the provisions
of the Clear Channel Outdoor Holdings, Inc. 2005 Stock Incentive Plan, as
amended and restated (the “Plan”). All capitalized terms not defined herein
shall have the meaning ascribed to them as set forth in the Plan. The Company
and the Optionee agree as follows:

 

  1. Grant of Option. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Optionee an option (this “Option”)
to purchase             shares of Common Stock (the “Option Shares”) from the
Company at the price per share of $            (the “Option Price”).

 

  2. Limitations on Exercise of Option. Except as otherwise provided in this
Agreement, this Option will vest and become exercisable with respect to 25% of
the shares of Common Stock covered hereby on the first anniversary of the Grant
Date, as to an additional 25% of the shares of Common Stock covered hereby on
the second anniversary of the Grant Date, as to an additional 25% of the shares
of Common Stock covered hereby on the third anniversary of the Grant Date, and
as to an additional 25% of the shares of Common Stock covered hereby on the
fourth anniversary of the Grant Date (each a “Vesting Date”); provided, that,
the Optionee is still employed or performing services for the Company on each
such Vesting Date.

 

  3. Term of this Option. Unless sooner terminated in accordance herewith or in
the Plan, this Option shall expire on the tenth anniversary of the Grant Date.

 

  4. Method of Exercise.

 

  a. The Optionee may exercise this Option, from time to time, to the extent
then exercisable, by contacting the Plan administrator designated by the Company
(the “Administrator”) and following the procedures established by the
Administrator. The Option Price of this Option may be paid in cash or by
certified or bank check or in any other manner the Compensation Committee of the
Company’s Board of Directors (the “Committee”), in its discretion, may permit,
including, without limitation, (i) the delivery of previously-owned shares,
(ii) by a combination of a cash payment and delivery of previously-owned shares,
or (iii) pursuant to a cashless exercise program established and made available
through a registered broker-dealer in accordance with applicable law.



--------------------------------------------------------------------------------

  b. At the time of exercise, the Optionee shall pay to the Administrator (or at
the option of the Company, to the Company) such amount as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of the exercise of this Option. The Optionee
may elect to pay to the Administrator (or at the option of the Company, to the
Company) an amount equal to the amount of the taxes which the Company shall be
required to withhold by delivering to the Administrator (or at the option of the
Company, to the Company), cash, a check or at the sole discretion of the
Company, shares of Common Stock having a Fair Market Value equal to the amount
of the withholding tax obligation as determined by the Company.

 

  5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly
as practical after receipt of notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue
(if necessary) and transfer to the Optionee the number of Option Shares with
respect to which this Option has been so exercised, and shall deliver to the
Optionee or have deposited in the Optionee’s brokerage account with the
Administrator such Option Shares, at the Optionee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Optionee’s name.

 

  6. Termination of Employment.

 

  a. If the Optionee’s termination of employment or service is due to death,
this Option shall automatically vest and become immediately exercisable in full
and shall be exercisable by the Optionee’s designated beneficiary, or, if none,
the person(s) to whom the Optionee’s rights under this Option are transferred by
will or the laws of descent and distribution for one year following such
termination of employment or service (but in no event beyond the term of the
Option), and shall thereafter terminate.

 

  b.

If the Optionee’s termination of employment or service is due to Disability (as
defined herein), the Optionee shall be treated, for purposes of this Agreement
only, as if his/her employment or service continued with the Company for the
lesser of (i) five years or (ii) the remaining term of this Option and this
Option will continue to vest and remain exercisable during such period (the
“Disability Vesting Period”). Upon expiration of the Disability Vesting Period,
this Option shall automatically terminate; provided, that, if the Optionee
should die during such period, this Option shall automatically vest and become
immediately exercisable in full and shall be exercisable by the Optionee’s
designated beneficiary, or, if none, the person(s) to whom the Optionee’s rights
under this Option are transferred by will or the laws of descent and
distribution for one year following such death (but in no event beyond the term
of the Option), and shall thereafter terminate. For purposes of this section,
“Disability” shall mean (i) if



--------------------------------------------------------------------------------

  the Optionee’s employment with the Company is subject to the terms of an
employment or other service agreement between such Optionee and the Company,
which agreement includes a definition of “Disability,” the term “Disability”
shall have the meaning set forth in such agreement during the period that such
agreement remains in effect; and (ii) in all other cases, the term “Disability”
shall mean a physical or mental infirmity which impairs the Optionee’s ability
to perform substantially his or her duties for a period of one hundred eighty
(180) consecutive days.

 

  c. If the Optionee’s termination of employment or service is due to Retirement
(as defined herein), the Optionee shall be treated, for purposes of this
Agreement only, as if his/her employment or service continued with the Company
for the lesser of (i) five years or (ii) the remaining term of this Option and
this Option will continue to vest and remain exercisable during such period (the
“Retirement Vesting Period”). Upon expiration of the Retirement Vesting Period,
this Option shall automatically terminate; provided, that, if the Optionee
should die during such period, this Option shall automatically vest and become
immediately exercisable in full and shall be exercisable by the Optionee’s
designated beneficiary, or, if none, the person(s) to whom such Optionee’s
rights under this Option are transferred by will or the laws of descent and
distribution for one year following such death (but in no event beyond the term
of the Option), and shall thereafter terminate. For purposes of this section,
“Retirement” shall mean the Optionee’s resignation from the Company on or after
the date on which the sum of his/her (i) full years of age (measured as of
his/her last birthday preceding the date of termination of employment or
service) and (ii) full years of service with the Company measured from his/her
date of hire (or re-hire, if later), is equal at least seventy (70); provided,
that, the Optionee must have attained at least the age of sixty (60) and
completed at least five (5) full years of service with the Company prior to the
date of his/her resignation. Any disputes relating to whether the Optionee is
eligible for Retirement under this Agreement, including, without limitation,
his/her years’ of service, shall be settled by the Committee in its sole
discretion.

 

  d. If the termination of the Optionee’s employment or service is for Cause (as
defined herein), this Option shall terminate upon such termination of employment
or service, regardless of whether this Option was then exercisable. For purposes
of this section, “Cause” shall mean the Optionee’s (i) intentional failure to
perform reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company which transaction is adverse to the
interests of the Company and which is engaged in for personal profit or
(iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).

 

  e.

If the termination of the Optionee’s employment or service is for any other
reason, the unvested portion of this Option, if any, shall terminate on the date
of termination and the vested portion of this Option shall be exercisable for a
period



--------------------------------------------------------------------------------

  of three-months following such termination of employment or service (but in no
event beyond the term of the Option), and shall thereafter terminate. The
Optionee’s status as an employee shall not be considered terminated in the case
of a leave of absence agreed to in writing by the Company (including, but not
limited to, military and sick leave); provided, that, such leave is for a period
of not more than three-months or re-employment upon expiration of such leave is
guaranteed by contract or statute.

 

  f. Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

  i. If it is determined by the Committee that the Optionee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, this Option shall be cancelled and cease to be exercisable (whether
or not then vested).

 

  ii. If it is determined by the Committee that the Optionee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the exercise of
any Option granted under this Agreement, the Optionee agrees that he/she will
repay to the Company any gain realized on the exercise of such Option (such gain
to be valued as of the relevant exercise date(s)). Such repayment obligation
will be effective as of the date specified by the Committee. Any repayment
obligation must be satisfied in cash or, if permitted in the sole discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon exercise of the Option. The Company is specifically
authorized to off-set and deduct from any other payments, if any, including,
without limitation, wages, salary or bonus, that it may own the Optionee to
secure the repayment obligations herein contained.

The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion. The
provisions of Section 7(f) shall have no effect following a Change in Control
(as defined herein). For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee, without the prior written permission of the
Committee, any where in the world where the Company (or any parent or
subsidiary) engages in business, directly or indirectly, (i) entering into the
employ of or rendering any services to any person, entity or organization
engaged in a business which is directly or indirectly related to the businesses
of the Company or any parent or subsidiary (“Competitive Business”) or
(ii) becoming associated with or interested in any Competitive Business as an
individual, partner, shareholder, creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity
other than ownership of passive investments not exceeding 1% of the vote or
value of such Competitive Business.



--------------------------------------------------------------------------------

  g. The term “Company” as used in this Agreement with reference to the
employment or service of the Optionee shall include the Company and its parent
and subsidiaries, as appropriate.

 

  7. Change in Control. Upon the occurrence of a Change in Control (as defined
herein), this Option shall become immediately vested and exercisable in full.
For the purposes hereof, the term “Change in Control” shall mean a transaction
or series of transactions which constitutes an “Exchange Transaction” within the
meaning of the Plan or such other event involving a change in ownership or
control of the business or assets of the Company as the Board, acting in its
discretion, may determine. For the avoidance of doubt, the determination of
whether a transaction or series of transactions constitutes an Exchange
Transaction within the meaning of the Plan shall be determined by the Board,
acting in its sole discretion.

 

  8. Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of this Option until payment of the exercise price and
the applicable tax withholding obligations have been satisfied or provided for
to the satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.

 

  9. Non-Transferability. This Option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution. During an Optionee’s lifetime,
this Option may be exercised only by the Optionee or the Optionee’s guardian or
legal representative.

 

  10. Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of his employment
or service with the Company, or interfere in any way with the right of the
Company at any time to terminate such employment or other service or to increase
or decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Optionee’s employment or other service.

 

  11. Restrictions on Transfer. The Optionee agrees, by acceptance of this
Option, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws,
(i) acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of this Option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.



--------------------------------------------------------------------------------

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  13. Incorporation of Plan by Reference. This Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Option shall in all respects be interpreted in accordance with the Plan.
The Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

  14. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  15. Tax Status of Option. This Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Code.

 

  16. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:        Name:   Title:

Dated:



--------------------------------------------------------------------------------

Acknowledged and Agreed   Name: Address of Principal Residence:    